Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 1 of 22




                      EXHIBIT 4
                                                                              EXHIBIT 4
      Case 3:20-cv-00215-KRG Document  59-6
                                  Received     Filed5:29:13
                                           5/11/2020 10/26/20    Page 2 of Court
                                                            PM Commonwealth 22 of Pennsylvania

                                           Filed 5/11/2020 5:29:00 PM Commonwealth Court of Pennsylvania
                                                                                            266 MD 2020

PORTER WRIGHT MORRIS                       JONES DAY
& ARTHUR LLP                               John M. Gore *
Kathleen A. Gallagher                      E. Stewart Crosland *
PA I.D. #37950                             J. Benjamin Aguinaga *
Russell D. Giancola                        51 Louisiana Avenue, N.W.
PA. I.D. #200058                           Washington, DC 20001
6 PPG Place, Third Floor                   Phone: (202) 879-3939
Pittsburgh, PA 15222                       *Pro hac vice application forthcoming
Phone: (412) 235-4500

Counsel for Proposed Intervenor-Respondents
Republican Party of Pennsylvania,
Republican National Committee, and
National Republican Congressional Committee

       IN THE COMMONWEALTH COURT OF PENNSYLVANIA
Michael Crossey, Dwayne Thomas, Irvin
Weinreich, Brenda Weinreich, and the
Pennsylvania Alliance for Retired                          No. 266 MD 2020
Americans,

                    Petitioners,
      v.

Kathy Boockvar, Secretary of the
Commonwealth, and Jessica Mathis,
Director of the Bureau of Election
Services and Notaries,

                    Respondents.


               APPLICATION FOR LEAVE TO INTERVENE

     Proposed Intervenor-Respondents, the Republican Party of Pennsylvania,

Republican National Committee, and National Republican Congressional

Committee (collectively, “Republican Committees”), by and through undersigned
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 3 of 22




counsel, respectfully submit the following Application for Leave to Intervene as

Respondents in this original jurisdiction matter under Pennsylvania Rules of

Appellate Procedure 106, 123, and 1531(b) and Pennsylvania Rules of Civil

Procedure 2326 through 2329, and aver the following in support thereof:

                         PRELIMINARY STATEMENT

      The Republican Committees support and seek to uphold orderly free and fair

elections for all Pennsylvanians and for all voters across the country.

      For this reason, the Republican Committees, on behalf of themselves, their

candidates, and their member voters, seek to intervene in this action. This case

challenges the legality of several Pennsylvania laws that the General Assembly

enacted to ensure the structure and integrity of the State’s elections. Were the Court

to declare these laws unconstitutional and enjoin their enforcement as Petitioners

request, it would dramatically alter the rules governing Pennsylvania’s upcoming

primary and general elections in which the Republican Committees’ supported

candidates and member voters participate.

      Under Pennsylvania’s liberal intervention standard, the Republican

Committees have a right to intervene in this case. Indeed, political parties have a

recognized interest to assert and protect the rights of their members in upcoming

elections and to protect their own agendas and resources from changes to validly

enacted and commonsense election laws. Moreover, the Republican Committees


                                          2
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 4 of 22




have made significant investments in support of Republican candidates up and down

the ballot and on voter mobilization and education efforts in Pennsylvania for many

past election cycles, and intend to do so again in 2020. They thus have a substantial

and particularized interest in defending this action to preserve the structure of the

competitive environment in which their supported candidates participate and to

ensure that Pennsylvania carries out free and fair elections. No other party to this

action represents these private interests, and therefore this timely application for

intervention should be granted.

      The Republican Committees, therefore, respectfully request that the Court

grant their application to intervene as Respondents, and permit them to file the

Preliminary Objections attached hereto.

I.    BACKGROUND

      A.     The Republican Committees.

      1.     The Republican Party of Pennsylvania is a major political party, 25 P.S.

§ 2831(a), and the State committee for the Republican Party in Pennsylvania, 25 P.S.

§ 2834, as well as a federally registered “State Committee” of the Republican Party

as defined by 52 U.S.C. § 30101(15). The Republican Party of Pennsylvania on

behalf of itself and its members nominates, promotes, and assists Republican

candidates seeking election or appointment to federal, state, and local office in

Pennsylvania. It works to accomplish this purpose by, among other things, devoting


                                          3
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 5 of 22




substantial resources toward educating, mobilizing, assisting, and turning out voters

in Pennsylvania. The Republican Party of Pennsylvania has made significant

contributions and expenditures in support of Republican candidates up and down the

ballot and in mobilizing and educating voters in Pennsylvania in the past many

election cycles and intends to do so again in 2020. The Republican Party of

Pennsylvania has a substantial and particularized interest in ensuring that

Pennsylvania carries out free and fair elections in accordance with its validly enacted

election laws.

      2.     The Republican National Committee (“RNC”) is the national

committee of the Republican Party as defined by 52 U.S.C. § 30101(14). The RNC

manages the Republican Party’s business at the national level, including

development and promotion of the Party’s national platform and fundraising and

election strategies; supports Republican candidates for public office at all levels

across the country, including those on the ballot in Pennsylvania; and assists state

parties throughout the country, including the Republican Party of Pennsylvania, to

educate, mobilize, assist, and turn out voters. The RNC has made significant

contributions and expenditures in support of Republican candidates up and down the

ballot and on mobilizing and educating voters in Pennsylvania in many past election

cycles and intends to do so again in 2020.         The RNC has a substantial and




                                          4
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 6 of 22




particularized interest in ensuring that Pennsylvania carries out free and fair

elections in accordance with its validly enacted election laws.

      3.     The National Republican Congressional Committee (“NRCC”) is the

national congressional committee of the Republican Party as defined by 52 U.S.C.

§ 30101(14). The NRCC’s mission is to elect Republican candidates to the U.S.

House of Representatives from across the United States, including from

Pennsylvania’s eighteen congressional districts. The NRCC works to accomplish

its mission in Pennsylvania by, among other things, providing direct and indirect

financial contributions and support to candidates and other Republican Party

organizations; providing technical and research assistance to Republican candidates

and Party organizations; engaging in voter registration, voter education and voter

turnout programs; and other Republican party-building activities. The NRCC has

made significant contributions and expenditures in support of Republican House

candidate and on mobilizing and educating voters in Pennsylvania in many past

election cycles and intends to do so again in 2020. The NRCC has a substantial and

particularized interest in ensuring that Pennsylvania carries out free and fair

elections in accordance with its validly enacted election laws.

      B.     Procedural history.

      4.     On April 22, Petitioners filed their Petition for Declaratory and

Injunctive Relief (the “Petition”) addressed to this Court’s original jurisdiction


                                          5
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 7 of 22




against Kathy Boockvar, the Secretary of the Commonwealth, and Jessica Mathis,

the Director of the Bureau of Election Services and Notaries of the Pennsylvania

Department of State, in their official capacities. Petition ¶¶ 11, 17–18.

      5.     The Petition challenges the constitutionality of several commonsense

rules that the General Assembly has adopted to guarantee orderly free and fair

elections for all voters in Pennsylvania—particularly in light of the State now

allowing mail-in and absentee voting by all Pennsylvania voters as part of the

General Assembly’s October 2019 overhaul of Pennsylvania’s election procedures

in Act 77. See 25 P.S. § 3150.11. Act 77 represented a grand bipartisan compromise

among the members of the General Assembly and the Governor, and it passed the

General Assembly by an overwhelming and bipartisan majority.

      6.     Now, mere months after Governor Wolf signed Act 77 into law,

Petitioners seek to use the COVID-19 pandemic to change the rules and protections

that the General Assembly has put in place to safeguard mail-in and absentee voting,

including prophylactic measures designed to prevent voter fraud and ballot

tampering, prevent undue influence in voting, and safeguard voter confidence in

Pennsylvania’s elections.

      7.     Petitioners ask this Court to declare Pennsylvania’s practical

requirements that mail-in and absentee ballots be returned to county election offices

“on or before eight o’clock P.M. the day of the primary or election” unconstitutional.


                                          6
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 8 of 22




25 P.S. §§ 3146.6(c), 3146.8(g)(1)(ii), 3150.16(c). Petitioners further challenge

Pennsylvania’s laws that functionally require most mail-in and absentee voters to

pay for their own postage to return their ballots, 25 P.S. §§ 3146.6(a); 3150.16(a).

See Petition at 34.         Petitioners also request that the Court declare the

Commonwealth’s ballot verification procedures, 25 P.S. § 3146.8(g)(3), and its ban

on third-party ballot harvesting, 25 P.S. §§ 3146.6(a), 3150.16(a); In re Canvass of

Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223, 1231 (2004),

unconstitutional. See id.

      8.     Finally, Petitioners ask this Court to ignore the policy decisions of the

General Assembly and Governor and issue an injunction: (i) allowing for third-party

ballot harvesting and enjoining enforcement of the ban on third-party ballot

harvesting; (ii) requiring Respondents to count mail-in and absentee ballots

delivered after 8:00 p.m. on Election Day; (iii) ordering the Commonwealth to pay

for the postage of all absentee and mail-in voters; and (iv) amending the

Commonwealth’s ballot signature verification procedures. See Petition at 34–35.

      9.     This case is in its infancy. The Petition was filed late last month and

Respondents have not filed a responsive pleading, and the Court has not entered any

substantive ruling in this case. On May 8, Petitioners filed an Application for Special

Relief in the Nature of a Preliminary Injunction and for Expedited Review.




                                          7
       Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 9 of 22




II.    THE GOVERNING INTERVENTION STANDARD

       10.    In an original jurisdiction petition for review, a nonparty may file an

 application for leave to intervene. Pa.R.A.P. 1531(b).

       11.     “The right to intervention should be accorded to anyone having an

 interest of his own which no other party on the record is interested in protecting.”

 Keener v. Zoning Hearing Bd. of Millcreek Twp., 714 A.2d 1120, 1123 (Pa. Commw.

 Ct. 1998) (citing Bily v. Bd. of Property Assessment, Appeals and Review of

 Allegheny Cty., 44 A.2d 250 (Pa. 1945)).

       12.    The standards for intervention under Pennsylvania Rules of Civil

 Procedure 2326 to 2329 apply to an original jurisdiction petition for review because

 Pennsylvania Rule of Appellate Procedure 106 (“Original Jurisdiction Matters”)

 applies the “general rules” for practice in the courts of common pleas—namely, the

 Rules of Civil Procedure—“so far as they may be applied.”

       13.    Pennsylvania Rule of Civil Procedure 2327(4) is permissive and

 provides in pertinent part:

       At any time during the pendency of an action, a person not a party
       thereto shall be permitted to intervene therein, subject to these rules if
       . . . the determination of such action may affect any legally enforceable
       interest of such person whether or not such person may be bound by a
       judgment in the action.

 Pa. R.C.P. No. 2327(4) (emphasis added); see also Allegheny Reprod. Health Ctr. v.

 Pa. Dep’t of Human Servs., No. 26 M.D. 2019, 2020 Pa. Commw. LEXIS 104, 2020


                                            8
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 10 of 22




WL 424866, at *5 (Pa. Commw. Ct. Jan. 28, 2020) (“Pennsylvania Rule of Civil

Procedure No. 2327(4) . . . permits intervention where the determination ‘may affect

any legally enforceable interest’ of a proposed intervenor.” (quoting Pa. R.C.P.

No. 2327(4) and emphasis in original)).

      14.    If the determination may affect the intervenor’s legally enforceable

interest, and no exception applies, approving intervention is mandatory, not

discretionary. Larock v. Sugarloaf Twp. Zoning Hearing Bd., 740 A.2d 308, 313

(Pa. Commw. Ct. 1999).

      15.    Moreover, the Court may, in its discretion, allow intervention even if it

determines that one of the Rule 2329 exceptions applies. See Pa. R.C.P. 2329

(instructing that “an application for intervention may be refused” if an exception

applies (emphasis added)); see also 7 Goodrich Amram 2d § 2329:7 (“Even though

the petitioner’s interest is adequately represented in the pending action, this fact does

not mandate the refusal of intervention since the refusal of intervention on the ground

of the adequacy of the representation is permissive in nature.”).

      16.    The Court should grant the Republican Committees’ application to

intervene because the Court’s determination of this action may affect the Republican

Committees’ legally enforceable interests, no exception applies under Pennsylvania

Rule of Civil Procedure 2329, and the Republican Committees’ participation will

aid the Court.


                                           9
       Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 11 of 22




III.   BASIS FOR THE REPUBLICAN COMMITTEES’ INTERVENTION

       A.    The Republican Committees have substantial interest in this
             action.

       17.   The Republican Committees, on behalf of their supported candidates,

voters, and own institutional interests, have a substantial and particularized interest

in preserving the state election laws challenged in this action, which the General

Assembly has enacted to ensure the structure and integrity of Pennsylvania’s

elections.

       18.   There can be no question that the Republican Committees have direct

and significant interests in the continued enforcement of Pennsylvania’s validly

enacted laws governing mail-in and absentee ballots, which are designed to ensure

“the integrity of [the] election process,” Eu v. San Fran. Cty. Democratic Cent.

Comm., 489 U.S. 214, 231 (1989), and the “orderly administration” of elections,

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 196 (2008) (op. of Stevens, J.).

Were these validly enacted laws to be cast aside, the current competitive electoral

environment in Pennsylvania, in which the Republican Committees invest

substantial resources in support of Republican candidates to try to win elections,

would be altered or impaired. See League of Women Voters v. Commonwealth,

178 A.3d 737, 741 n.5, 800 (Pa. 2018); see ¶ 13, supra.

       19.   Courts routinely recognize that political parties have interests

supporting intervention in litigation concerning elections and election procedures.

                                          10
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 12 of 22




See, e.g., Siegel v. LePore, 234 F.3d 1163, 1169 n.1 (11th Cir. 2001); Trinsey v.

Pennsylvania, 941 F.2d 224, 226 (3d Cir. 1991); Anderson v. Babb, 632 F.2d 300,

304 (4th Cir. 1980); Democratic Nat’l Comm. v. Bostelmann, No. 20-cv-249-wmc,

2020 U.S. Dist. LEXIS 76765, 2020 WL 1505640, at *5 (W.D. Wis. Mar. 28, 2020);

Citizens United v. Gessler, No. 14-002266, 2014 U.S. Dist. LEXIS 128669, 2014

WL 4549001, at *2 (D. Colo. Sept. 15, 2014); Libertarian Party of Mich. v. Johnson,

No. 12-12782, 2012 U.S. Dist. LEXIS 126096 (E.D. Mich. Sept. 5, 2012); Radogno

v. Ill. State Bd. of Elections, No. 1:11-cv-4884, 2011 U.S. Dist. LEXIS 134520, 2011

WL 5868225, *1 (N.D. Ill. Nov. 22, 2011); Hastert v. State Bd. of Elections, 777 F.

Supp. 634, 639 (N.D. Ill. 1991). Indeed, courts generally recognize that political

parties have “an interest in the subject matter of [a] case,” when “changes in voting

procedures could affect candidates running as Republicans and voters who [are]

members of the . . . Republican Party.” See Ohio Democratic Party v. Blackwell,

No. 04-1055, 2005 WL 8162665, at *2 (S.D. Ohio Aug. 26, 2005).

      20.    The Republican Committees’ interests here are at least the same as—if

not greater than—those that Petitioner the Pennsylvania Alliance for Retired

Americans claims gives it standing to sue. See Petition ¶ 16.

      21.    If Petitioners’ action succeeds, then the rules and safeguards put in

place by the General Assembly to ensure the integrity and orderly administration of




                                         11
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 13 of 22




Pennsylvania’s elections will be upended just weeks before Pennsylvania’s June 2

primary election, and in the run-up to a critical general election.

      22.    Not only would this undercut democratically enacted laws that protect

voters and candidates (including the Republican Committees’ members), Caba v.

Weaknecht, 64 A.3d 39, 50 (Pa. Commw. Ct. 2013) (quoting Wash. State Grange v.

Wash. State Republican Party, 552 U.S. 442, 451 (2008)), it would change the

“structur[e] of [the] competitive environment” in Pennsylvania’s elections and

“fundamentally alter the environment in which [the Republican Committees] defend

their concrete interests (e.g. their interest in . . . winning [elections]),” Shays v. Fed.

Elec. Comm’n, 414 F.3d 76, 86 (D.C. Cir. 2005).

      23.    Such late changes also risk confusing voters and undermine confidence

in the electoral process. See, e.g., Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006)

(“Court orders affecting elections . . . can themselves result in voter confusion and

consequent incentive to remain away from the polls. As an election draws closer,

that risk will increase.”). And the Republican Committees will be forced to spend

substantial resources informing their Republican voters of changes in the law,

fighting inevitable confusion, and galvanizing participation as a result of such a

change.

      24.    Such interference with Pennsylvania’s election scheme—and with the

Republican Committees’ electoral activities—would impair the Republican


                                            12
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 14 of 22




Committees’ interests on behalf of their candidates, members, and themselves, and

thus warrants intervention.

      B.     There is no basis to refuse the Republican Committees’
             application for intervention.

      25.    Pennsylvania Rule of Civil Procedure 2329 provides that an application

for intervention may be refused if: (1) the petitioner’s claim or defense “is not in

subordination to and in recognition of the propriety of the action”; (2) the petitioner’s

interest is already adequately represented; or (3) “the petitioner has unduly delayed

in making application for intervention or the intervention will unduly delay,

embarrass or prejudice the trial or the adjudication of the rights of the parties.”

      26.    None of these factors applies to the Republican Committees.1

      27.    First, the Republican Committees’ defense in this action is in

subordination to and in recognition of the action’s propriety.

      28.    Second, no existing party adequately represents the Republican

Committees’ particularized interests. See Pa. R.C.P. No. 2329(2). Petitioners

clearly do not represent the Republican Committees’ interests in this case, and

Respondents do not adequately represent them either.




      1
        As explained above, the Court retains discretion to allow the Republican
Committees to intervene even if it concludes that an exception under Rule 2329
applies. Pa. R.C.P. 2329; 7 Goodrich Amram 2d § 2329:7.

                                           13
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 15 of 22




      29.    Although the Republican Committees and Respondents putatively

share the same overall goal of upholding the challenged election laws, their interests

are not identical.

      30.    Respondents, as Commonwealth officials, do not represent the private

interests of the Republican Committees at stake in this litigation, which are

fundamentally different from, and far narrower than, the broad public interests

represented by Respondents. Indeed, “the government’s representation of the public

interest generally cannot be assumed to be identical to the individual parochial

interest of a [private movant] merely because both entities occupy the same posture

in the litigation.” Utah Ass’n of Counties v. Clinton, 255 F.3d 1246, 1255-56 (10th

Cir. 2001); see also, e.g., Crossroads Grassroots Policy Strategies v. Fed. Election

Comm’n, 788 F.3d 312, 321 (D.C. Cir. 2015) (“[W]e look skeptically on government

entities serving as adequate advocates for private parties.” (citing Fund For Animals,

Inc. v. Norton, 322 F.3d 728, 736 (D.C. Cir. 2003)).

      31.    Whereas the Republican Committees have particularized interests in

maintaining the competitive electoral environment adopted by the General

Assembly, Respondents have no interest in the election of particular candidates. See,

e.g., Sierra Club v. Glickman, 82 F.3d 106, 110 (5th Cir. 1996) (holding that the

government’s representation of the general public interest did not adequately

represent the intervenor’s narrower private interests, despite the similarity in their


                                         14
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 16 of 22




goals).     Instead, in acting on behalf of all Pennsylvania citizens and the

Commonwealth, Respondents must consider “a range of interests likely to diverge

from those of the intervenors.” Meek v. Metro. Dade Cty., 985 F.2d 1471, 1478

(11th Cir. 1993). In other words, “[i]n litigating on behalf of the general public, the

government is obligated to consider a broad spectrum of views, many of which may

conflict with the particular interest of [a private party] intervenor.” Utah Ass’n of

Ctys., 255 F.3d at 1256.       These considerations may include “the expense of

defending the current [laws] out of [state] coffers,” Clark v. Putnam Cty., 168 F.3d

458, 461–62 (11th Cir. 1999), “the social and political divisiveness of the election

issue,” Meek, 985 F.2d at 1478, “their own desires to remain politically popular and

effective leaders,” id., and the interests of opposing parties, In re Sierra Club,

945 F.2d 776, 779–80 (4th Cir. 1991). Given that Respondents may take these other

interests into account, their interests may diverge with the Republican Committee’s

interests throughout this litigation.

      32.     Third, the Republican Committees have not unduly delayed in

submitting their application to intervene in this action, which remains in its infancy.

The Petition was filed a little over a week ago, and Respondents filed Preliminary

Objections this week, on May 5. The Republican Committees’ Intervention will not

cause any undue delay, embarrassment, or prejudice to any party, but it will aid the

Court in resolving the important legal and factual questions before it.


                                          15
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 17 of 22




IV.   CONCLUSION

      33.    For the reasons set forth above, the Republican Committees have a clear

right to intervene in this case challenging important state laws governing the

administration of Pennsylvania’s elections.

      34.    Pursuant to Pennsylvania Rule of Civil Procedure 2328, the Republican

Committees attach a copy of the pleading, in the form of Preliminary Objections and

Brief in Support (attached as Exhibit A), they will file in the action if permitted to

intervene.

      WHEREFORE, for the foregoing reasons, Republican Party of

Pennsylvania, Republican National Committee, National Republican Congressional

Committee, respectfully request that this Honorable Court GRANT this Application

for Leave to Intervene, and DIRECT the Prothonotary to enter the names of

Republican Party of Pennsylvania, Republican National Committee, National

Republican Congressional Committee, on the docket in this matter as Intervenor

Respondents, and DOCKET the Intervenor Respondents’ Preliminary Objections

and Brief in Support, attached as Exhibit A.

Dated: May 11, 2020                    Respectfully submitted,

                                       /s/ Kathleen A. Gallagher
                                       Kathleen A. Gallagher
                                       PA I.D. #37950
                                       Russell D. Giancola
                                       PA. I.D. #200058



                                         16
Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 18 of 22




                             PORTER WRIGHT MORRIS
                               & ARTHUR LLP
                             6 PPG Place, Third Floor
                             Pittsburgh, PA 15222
                             (412) 235-4500
                             kgallagher@porterwright.com
                             rgiancola@porterwright.com

                             John M. Gore *
                             E. Stewart Crosland *
                             J. Benjamin Aguinaga *
                             JONES DAY
                             51 Louisiana Avenue, N.W.
                             Washington, D.C. 20001
                             Phone: (202) 879-3939
                             jmgore@jonesday.com
                             scrosland@jonesday.com
                             jbaguinaga@jonesday.com
                             Counsel for Proposed Intervenor-
                             Respondents Pennsylvania Republican
                             Party, Republican National Committee, and
                             National Republican Congressional
                             Committee
                             *Pro hac vice application forthcoming




                               17
        Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 19 of 22




     VERIFICATION OF REPUBLICAN PARTY OF PENNSYLVANIA

        I, Vonne Andring, Executive Director at the Republican Party of

Pennsylvania, am authorized to make this verification on behalf of the Republican

Party of Pennsylvania. I hereby verify that the factual statements set forth in the

foregoing Application for Leave to Intervene are true and correct to the best of my

knowledge or information and belief.

        I understand that verification is made subject to the penalties of 18 Pa. Cons.

Stat. 4904, relating to unsworn falsifications to authority.




                                            Vonne Andring
                                            Excutive Director
                                            Republican Party of Pennsylvania

Date:         May 11, 2020




                                           18
Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 20 of 22
      Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 21 of 22




               VERIFICATION OF NATIONAL REPUBLICAN
                    CONGRESSIONAL COMMITTEE

      I, Sarah Clamp, Regional Political Director at the National Republican

Congressional Committee, am authorized to make this verification on behalf of the

National Republican Congressional Committee. I hereby verify that the factual

statements set forth in the foregoing Application for Leave to Intervene are true and

correct to the best of my knowledge or information and belief.

      I understand that verification is made subject to the penalties of 18 Pa. Cons.

Stat. 4904, relating to unsworn falsifications to authority.




                                           Sarah Clamp
                                           Regional Political Director
                                           National Republican Congressional
                                           Committee

Date: 5/11/2020




                                          19
     Case 3:20-cv-00215-KRG Document 59-6 Filed 10/26/20 Page 22 of 22




       CERTIFICATION REGARDING PUBLIC ACCESS POLICY

      I certify that this filing complies with the provisions of the Public Access

Policy of the Unified Judicial System of Pennsylvania: Case Records of the

Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.



                                        /s/ Kathleen A. Gallagher
